Title: To George Washington from Daniel of St. Thomas Jenifer and William Fitzhugh, 26 March 1779
From: Jenifer, Daniel of St. Thomas,Fitzhugh, William
To: Washington, George


Sir,
[Annapolis] Maryland March 26th 1779.
By request of the General Assembly of this State, We have the honor to transmit to your Excellency the enclosed resolution respecting rank and Grade.
We have also enclosed a Resolution allowing half pay during life to such of our officers as shall remain in the Service during the War; this probably may prevent resignations. That health & happiness, may always attend your Excellency is the sincere wish of Your affectionate Friends and obedient Servants
Dan. of St Thos Jenifer P. S.Willm Fitzhugh Speaker H: D.
